Citation Nr: 0119293	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  98-12 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946; he was wounded in action in February 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which granted entitlement to service 
connection for PTSD and assigned a 50 percent evaluation 
effective December 18, 1997.

Although the veteran requested a personal hearing before the 
Board in January 2001, he withdrew that request in February 
2001.

The veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disability was received by VA in October 2000.  A November 
2000 rating decision granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities effective December 23, 1999.  
That issue has therefore been resolved and is not before the 
Board.  


FINDING OF FACT

The veteran's PTSD symptomatology causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation, near continuous panic or 
depression affecting the veteran's ability to function, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  Total social and occupational 
impairment is not demonstrated by the evidence of record.



CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met, effective December 18, 1997.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a rating in excess of 50 percent for 
his service-connected PTSD.

In the interest of clarity, the Board will initially review 
the factual background, discuss the relevant law and VA 
regulations applicable to this case, and then analyze the 
veteran's claim and render a decision.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran served in combat in the European Theater of 
Operations during World War II.  His service medical records, 
as well as VA examination reports in September 1948, August 
1969, March 1977 and March 1991, do not reveal any complaints 
or findings of psychiatric disability.

Starting in December 1997, VA outpatient records document 
PTSD.  It was reported in December 1997 that the veteran 
complained of frequent nightmares.
He had suicidal and homicidal ideation.  PTSD and major 
depressive disorder were diagnosed.  His mood and energy were 
5/10 in January 1998, at which time he complained of 
nightmares approximately three times a week.  PTSD and major 
depressive disorder were again diagnosed.  

It was noted on VA examination in April 1998 that the veteran 
was taking medication for his psychiatric disability.  He 
complained of depression, nervousness, anxiety, insomnia, 
irritability, daily nightmares and flashbacks, 
hypervigilance, exaggerated startle response, a fear of 
losing control, and difficulty concentrating.  He avoided 
activities or situations that aroused recollect of World War 
II.  It was reported that the veteran had retired from work 
many years ago.  On mental status examination, the veteran 
spoke coherently and relevantly.  It was noted that he denied 
current suicidal ideation.  His affect was appropriate.  His 
memory for recent and remote events was patchy.  His judgment 
and insight were impaired.  The diagnoses were PTSD and 
history of alcohol dependence.  The veteran's current and 
past global assessment of functioning score (GAF) was 40.  
The examiner noted that the veteran had classic symptoms of 
PTSD and that he had severe impairment of social 
adaptability.

As noted above, the veteran was granted entitlement to 
service connection for PTSD by rating decision dated in May 
1998  He was awarded a 50 percent evaluation effective 
December 18, 1997, the date of the RO's receipt of his 
initial claim for service connection.  The veteran timely 
appealed.  

The veteran testified at his personal hearing at the RO in 
December 1998 that he did not like to socialize with anyone 
but his wife; that he has panic attacks, visual 
hallucinations, nightmares 2-3 times a week, and difficulty 
concentrating; and that some of the notations made by the VA 
examiner in April 1998 are incorrect, such as that the 
veteran did not have suicidal ideation.  The veteran and his 
wife testified that they believed that the veteran's 
psychiatric condition warranted a 70 percent evaluation.

VA outpatient records from May to August 1999 show continued 
treatment for the veteran's psychiatric disability.  These 
records reveal problems with depression, irritability, and 
anger management.

According to a June 1999 psychiatric report from a VA 
physician with the Center for Stress Recovery, the veteran 
had been seen since December 1997 for his psychiatric 
complaints.  It was noted that the VA compensation interview 
in April 1998 was extremely traumatic for the veteran and 
exacerbated some of his symptoms, including nightmares and 
flashbacks and hyperarousal symptoms.  The veteran had 
frequent suicidal ideations, 2-3 times a week, and had been 
urged to remove his weapons and engage in individual 
psychotherapy to help him gain control over his self 
destructive thoughts.  It was noted that, despite compliance 
with treatment, the veteran's symptoms could not be 
stabilized pharmacologically.  His symptoms had strained his 
marital relationship, and he did not have any other social 
contacts.  It was the physician's opinion that the veteran's 
PTSD severely interfered with the veteran's quality of life, 
relationships, and overall ability to function.  The 
diagnoses were chronic PTSD and major depressive disorder, 
recurrent.  GAF was 35.

A statement in support of the veteran's claim from his wife, 
which was received by VA in July 1999, reveal that the 
veteran's PTSD symptomatology warrants a 70 percent 
evaluation under the rating criteria due to auditory 
hallucinations, illogical speech, suicidal ideation, 
inability to handle stress, panic attacks, and depression.

The veteran complained on VA psychiatric examination in 
December 1999 of panic attacks with nightmares and intrusive 
thoughts about his war experiences, of insomnia, of 
hypervigilance, of anger outbursts, and perceptual 
distortions, and of suspiciousness.  He talked about having 
suicidal ideations but did not have a particular plan.  He 
was taking medication for his psychiatric problems.  On 
mental status examination, the veteran was noted to be neat 
and clean.  His thought processes were relevant and coherent.  
He had nightmares 2-3 times a week, flashbacks twice a week, 
and frequent intrusive thoughts.  There were gaps in his 
remote memory.  It was noted that there was more than a mild 
risk of suicide since his brother had had PTSD and had 
committed suicide.  His wife was the only person that he felt 
close to.  His attention and concentration were considered 
marginal at best and he had problems with judgment and 
insight.  The diagnoses were PTSD and major depression, 
recurrent.  GAF was 40 for current level of functioning.  The 
examiner's assessment was that there had been an aggravation 
of symptomatology over the previous year and that his 
suicidal ideation, which was mild to moderate, had to be 
taken into account.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).

Specific schedular criteria

The Board notes in passing that in 1996, VA's Rating 
Schedule, 38 C.F.R. Part 4, was amended with regard to rating 
mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Because this appeal stems 
from a rating action in 1998 after the regulatory change 
occurred, only the current version of the schedular criteria 
is applicable to his claim.  Cf. Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991) [where the law or regulation governing 
the case changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal has been 
concluded, the version most favorable to the veteran will 
apply]; VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, a 50 percent 
evaluation is warranted for PTSD if it is productive of 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
if it is productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for PTSD if it is productive of total social and 
occupational impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name. 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  In fact, he submitted both lay and medical 
evidence in support of his claim.  There is sufficient 
evidence of record with which the Board may make an informed 
decision.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  In addition, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim, including presenting 
testimony at a personal hearing at the RO.

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and post-service medical records, 
including the VA examination reports dated in June and 
December 1999.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Schedular rating 

The Board has carefully reviewed the medical evidence of 
record, which has been recapitulated above.  The veteran has 
contended, including at his RO hearing in December 1998, that 
his PTSD symptomatology is severe enough to warrant an  
evaluation of 70 percent.  

The veteran's PTSD symptomatology includes suicidal ideation, 
panic attacks, anxiety, flashbacks, nightmares, insomnia, 
isolation from others, irritability, difficulty 
concentrating, memory problems, and continuous depression 
that affects his ability to function.  He is receiving 
outpatient psychiatric treatment and medication.  He has an 
impaired impulse control that makes it difficult for him to 
deal with others, sometimes including his wife.  He has 
difficulty in adapting to stressful circumstances, as 
evidenced by his complaints of nervousness, his avoidance of 
anything that reminds him of World War II, and his inability 
to deal with others; and he is unable to establish and 
maintain effective relationships with anyone but his wife.  
In fact, it was noted by the VA physician at the Center for 
Stress Recovery in June 1999, where the veteran had been 
treated since December 1997, that the veteran's PTSD severely 
interfered with his quality of life, relationships, and 
overall ability to function.

GAF scores on VA examinations in April 1998, June 1999, and 
December 1999 were 40, 35, and 40, which means that there is 
major impairment in several areas.
A GAF score between 31 and 40 means that there is some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  See Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition (1994), 
pages 46-47.
As discussed immediately above, the assigned GAF scores are 
consistent with other more detailed descriptions of the 
veteran's psychiatric symptomatology.

Based on the above, the Board finds that the veteran's PTSD 
symptomatology is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, 
warranting an increased evaluation of 70 percent.  

The Board has further considered whether the maximum rating 
of 100 percent may be assigned in this case.  However, the 
evidence shows that the veteran's PTSD symptomatology does 
not include gross impairment in thought processes, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss of own 
occupation or name.  It is clear that, although severe, the 
veteran's PTSD symptoms are not productive of such total 
impairment.  Nor does his service-connected PTSD disability 
more nearly approximate the criteria for a 100 percent rating 
than the criteria for a 70 percent rating.  The Board further 
notes in passing that the veteran does not appear to contend 
that such is the case.  In fact, as noted above, both the 
veteran and his wife specifically argued at the December 1998 
RO hearing that his disability warrants a 70 percent rating.   

Fenderson considerations

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In such cases, separate disability evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.

In this case, the evidence does not indicate that the level 
of severity of the veteran's service-connected PTSD has 
appreciably changed since he filed his initial claim on 
December 18, 1997.  As just one example, his GAF scores have 
been consistent throughout the entire period.  Accordingly, 
the Board concludes that the criteria for a 70 percent 
disability evaluation for the veteran's PTSD disability is 
warranted effective from December 18, 1997.   



ORDER

An increased evaluation of 70 percent for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

